PER CURIAM.
Appellant railroad seeks reversal of a final judgment, entered pursuant to a jury verdict, awarding appellee $100,000.00 in damages as a result of injuries received by appellee while employed by appellant.
Four points of error are submitted by appellant for our consideration, all pertaining to the trial court’s instructions to the jury. In essence, appellant contends that undue emphasis was placed upon the obligations of the employer under the Federal Employer’s Liability Act, thus negating the duties of an employee; that the charge was not justified by the evidence with regard to appellee’s reliance upon instructions from a superior; and that the court erred in instructing the jury upon the law of assumption of risk and in thereafter failing to make to the jury a distinction between the doctrines of assumption of risk and contributory negligence.
We have carefully reviewed the lower court’s entire charge to the jury and the appellant’s objections thereto during the trial. It is our conclusion that said instruction, when considered in its entirety, treated all relevant issues with equality, was justified by the evidence adduced during the trial proceedings, and adequately defined the doctrine of contributory negligence.
The appellant having failed to demonstrate reversible error in this respect, the final judgment herein is accordingly affirmed.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.